PD-0380-15                                    RECEIVED IN
                                         COURT OF CRIMINAL APPEALS
                                                MAR 30 2015




                                       COURT OF &gg*


   k; 'V?V\Wv« L!Kud\&VvfflM tmort-liAt [A^m.t
   "\Y& \s, W$au«A WdW «vtWtA A\ u^\' el: m'^mi


   tm^tvi,W \k \ak wi\W ^L^l ttk^ii \t vri^fM
                     4

                                                 ul/ \h) i\ko1
                                        aW\1-K


                                                                     1?
     W\K Wt^U'AWV 4\\W tt&V a UuV.U^i              \- A In fir1
    \t>i \V
         \\&. \WW
               WtfViUY oW\
                       UAiU\l\ vV
                               UVV_ \\  ^ V^^^l^1
                                    ^\,au0j  s&   ltVL.L...

      OS\ \lVVvl Oft o
          \l

               mAA

      Stfv^t
                                                C
     n\AvA 7AA\A MA ^ lA^AK

              (AVAHAAi Vi\\L)   \'


             AiN   \fV\AAAAA^




(At a ~ T"
A_\\_\       \AA m.AASA£AIMiAAi MlAA
                    AAAA \A


                                     Aa%m^\1 VA.YAirt^
                                      L'Ai\ Aa Sm°\m
                              A\ A&wcwMy\| vw\Av Ato
                                LomaW ^AK AAAA      k-
v^A_ WAA Y& V^AL^VW A±_ AA AmAA.. AA&
A&WQO ^ ClaOTMMAAk ^L\jAlJ AoAtAiA \^.VWA^                    :c&a\


AAt ^^^Vtj^o^vaA Am^m AA AAA b\W,
  ^'M&Vt A^A'^oMyA
          V) mv -1
                   WaAA Ae\A tAT AVxiMx
 OvMA^
   V
       AaAA AA(\ V\l\W^^^A(A\\vL A^lAvAv.
 AAAaa^ \A^axA*Z&sMft ^AW\\ lA\ AAA
                                                      A   \

  A ClAbW \\\An !Ac(yy1 vttLvA aVfe AllV AA
LcaiAw ^\t^^^W^\ti^\Aa AavA A\^A^oA
  ^AA Vrsl W AA '% ttw^. W, A. Cj^W UAA W-
 Auk. ^A( AAl A^L \W AAA^ AAA UfV
 AW^Tv AA^AIQlS tA A \\i\M Cj\ AAAw ^viVA YVc.
 Am. A A %vW^L,
  AiYt^V\\AA N\\(tftl\| fc\ \tMk^Q\\lVL(X \\\1 AlU^ VA^A Vrf_
 Am aA\y\ cX \\ Acii ^MS^W*. WlA AA A Ali ^
  VvA ^ tAAt IAjA^n Iw^ AAt^^AA/^\^A;^
  xlluAv a^i ^w AA\mAy\ \A A^AvdAii Win/14,
  mk> LA. AcAA VV^^VA vMAt t^iiA
  IA \WAtf \^1aa\\ Aavm m^ A AV V> V
 AA \^ A AA AAA AA AW LA A n\ ^
 kA o\ Av^... y\A\l^ AA aiDvi, AAo A C\W^
                             9..
A \AAto U^BAa AA AqA AaAA M:AAk
Ak 4AA^l Ami W^AxAai ^yy^A \& XA AtL*
CA^ AAA vivi ^AAA* £f <& Ay^qA A^a
_A AaAA AAyAiAA^^
AAqyyya\^\a \V_ IAAAaCv A\AAav AAiA A.c%y^ kAiV
AmAAum^t\m ly^, y\a A. \A ^A CjdAj AAj
CaAv^'Yv WA Aka.^.
 Aol^lv Yt\AA YYaLvIYyxAA Atl \ft AAAAA Aw \kj
xAAv A AaA
                      L AvaAy\(LvaV\1_ AliA
                           T
      AA^ W^vj^ laA. A^ vtf\ ^\a\A cyA aa.A
 ^ \A iyAV AAA cA AAA\A_ AAtAa^ Al
AA, AyA\ AAA a_ AA a, \A aA \A ^ A'Acaqa
      AAAA A A A yY, iy^yayaaaxa. Ay Ave.Ay\XXsm.
                                   \\\
 •aVyvy \A ^tWWv AAA Al AAyyA A &^                         u\v.U«

      A^viA AA\k AAAy. AAAL^VA \yy yAaAy
           AAa A A AAyAw Aa to££sc\ avatom wv
 (1      l. . BW a OjY\H tii iayy AAA AyA CK A\l yAMi^C
 .,A^ AY (Y AAVtyyA Ayj \Y. AAyAyA AAaA 0
 \V AmAx&Aya \W\ Aya ^ Av cAyA W ^A Am
                                              t,   I   c




 AAAA ^WWv-tf mg
                \    ...       x v
         MA Viift(A\il\liY. &\ A AAAAxy AAy>JAL YL nIqQ^L Ay
 W W AA' cAA cyA AAlY AA
                       1
                         AyA \\(YYAA^ Ol AY^
                               J
                                   a
                                     V       V ..   LI
                                  VAAAGA (AlGA<L& >AA
t^cfivYAoxxj XAh Y& YAwm a& Y\igYv^!>^\YX^ towYiYvL      AtA
£&£A\\S, vAVt) Alt AtX YtAtA Yo \Yl YlK\aA\«\A ^(I^OXVlM
    AV,lY\AA1\ AaY\vs',IA Wav\^YA c_w4AcW
MA ^AWX-VACuAY WA\«- W\. AS\A
  VA .. ^aAAY^ aAA^Y \*W a \aYYl AYAW%
 XxAsAyA'yoA AW cl\l\A, Xutftv. L\\AaA1_ <A. W X\A
  AoYiXYt AdASL x-iivYal -\Y?':A,Yj £(AWV AtAXj VaA
 pA,um.<A AcWw \A nAW^. 'SXmm^Yc,^ wY\ OKa
  u^_y^y. \Vg\l
  WaAR          <v,AaiAAKw^AsA
           vu^ YAAaaA   AvAAwAA KYa\Wa'\A
                        iYvAA«AXK^^f..^
                                IAaAyOJ   kA a ,
 A\ttA^ axaA^YYAyY XA_wxA\vl AYAA b\ xAaurA \^
 yaAuA. \YaX V\s> k\Wy sA^oeWi SAk^aA A^ki
 Y^aWiaYa^X^^W^ Ata.\W<uYK WW cW
 XXvA Xa^ etiAX tA Yawl awA awj lAxiviAAquAmd
 (5*l, aWXA AulAK^tkAYY"e''Y^Xt YY^AAA^ ^
  mY \A\YitiW «A XAl aAAA w\\s. \js>^Mi. A^a a
  YAAYl^AAUtxLWA AY& YA w>W YAW YA.
 XaaAyAa tJt LWt(\vw(\ XA^m *\Uttld XA?A
 A MA ..,. .Wu&lV.
           ,W^lVW  Wl tv«A
                      tV«A Y«\
                           ^ WAhbAVA AA(M
                                     \Wta IMj
                                          XViiX
                                                           AvAl
  X, wAAvA AA. ^AAuA itotU \*W AA                              sA




                              i
AiWAYlA aAAa, AlY AvCjAV. KyAavAYYaA kW^&A
AA_ yAvYyA AAyAAaS: AA\A1a\yA\;\A AAYLA^AYYiAk
xAA AAtAA^A xAAtxxAiAk AAxS, AaXyya^A xaaYyAy^lCY A,t
l\iVVA.\_\.V   VJUiYV-vi'l VVV.U.Y   VV   V_J\_ UV.MUIUJJ      vjvvv.v.j.   vv_v_^        .   w v...,   _ ,       ^-


 (AAAAvA Y^KaA WviXta Mat A \V vAttfefiAYA&rA.
       "A X^yVAA^A^Yv^ AAlA IVAAl Ad- k^r W
  Waa ASA *a& AA> ^ YXa^AiW Y&A Y L~ ~UA
   iYyAy^ &$»i AAa Ax A^oaas, cmMAw^atLvtYttri^
  XYl Y^aA Aw^ ,XA AmA(a tavxj AA( Qii\W\^.
                                     a. hYAA tX WAA^i
      A ^M^toU WW x.wAyAYAv\s kXW^W.
XA AaXAa Yax AaAX?, tuAW Y& K^A,\oAt. AA\^ \\
 Yt XXxA AtA,W AbYW WW asA «v As tet ,
          AA WV XW WaW\\x. XYl \W-A^a.^YvAKj
    \to WA vx vaaaAmlAAAA^'1 YWaA W^
     YYa\XmA ^v Y\A aaA XAa WIw^ KAtAM ^
     xWA xa a AxAA \XvaAW AA YA^aaA ya a A
     YYA IWXYaaAxA,W AA aAXA tam M
     W AA aA KAv«x\ AIyAal AAVaca^ Yvxa &V^ML
       AAAxaAi xyaIAxm'A- ^ T'vw A A            __   \_JV\J XiAX XXVj v.    va-V-Yj v s       —   • -         —               .



      _
      AaiaMA i AtAXj a\aA Xg WAX Aa AW Mv(i AA
                        K\\ A             A Y X \              V.           XY       X. XX..            A... W         ,wA 'A A


      s&sl aA eY W A VWY W AA- vta ;A£ o\ ao
       WW AWWaa vAaA kA MMjri
        axx^aW sAA A XaA> W W^AYxAV XAYL
AyyaAyxXyA yaAA^AAYAaAyAYXI^                                                              YlAA(A
                                                             7
             A l^\AA
                 AACxiXA fc\
                         G\ ^AA
                             XtYAvXAYL A^XXAL AA Aa
                                       VtoJ&L ^AAcA     vktYM YAM
                                                    AYA miYW
uA,AAAAAAYv^AAv\Ak
 A    A
                   YaAyjYAA y\AaY AlAvl AAvA AgaI•G
VAaA AKA aA AxAA Aaya
                   A
                      AAAxw, A cvAA a\A^
                      _viAl ihAjVh
 IH (AX xXa" ^YA ^^AlSAVYYAY 0>) _ ikk
                                     _ vAAAmYAk
                                       _.- v cA W A,
 A^m^ AyAv AAA AA ki^VWV| &$A AA
 \\A AAas, \A(aAy^ A. A. \1xxvAvya\j vAxA AAwwt, a
  eA ayaAA AAxAW, Ayaa ayAay A (a (aA A
                                              \
  * e i   \A
          V YxL xAvXY
                YVYVYY Y\xUlV   vi\\A A^AiAl bv AAkx A^. AtA aA
                                VliX^A \J\VYU\ VaAYx^xva   ua\W\ Vl
                                                                j_ix.u_Axux.x v_i'i   i


  aAaa kixxm AA AAA ^\o Av AAyaa AWsa
     XYA Y.a AxAy AlxXvAIvAaAvyAA VlXAL ca^aCxK A(\A \\A VA                                   lAt

  AXMA AYAY^AvAXYvaA. AAV^yAvAY
                      Y\^Y \XY£\X1YXaYYXVX\V AvAyqAyAAXXV
                                             YTv AJvYYUaIYUaAY (AA^A
                                                               ULVlUIIH^ .
  AAAax\ ^ VyAAl AilASA^A
                     ^Y>^v \k
                            W^ kAtAYvj  Ay A AAA
                               rumvvv-?AuAVLI A"vvwTA"f7
    \AaAyA %\«
           AY                     \AA\VWA aVa x!a xyaaAA xAA
            wwwAuU^XAV
    AaxYyAxA^WAY) A\i\Yi\^^ XY\>X Way \\ ASA xAAYYv xAb A\KY
      Ayy_Vaa AyiAay ^AyA AAAAxy VA^A(\^amA.A
    A-CA\\Av\A XV YxYAA^Y^QAYXYvaX\AAAl -——• v
          AA W Wi^WkSaxxyA AAWaVftvitiO
iA XW AAAX WW AxA AA. Wm^ WYAW
   XXa- Wa AY iAAaXv»WA Ya&m^AYavacvA
          Y. AV
     aAaYaY.        AAxA A&Mi
             A \\al\3^axA YAAm\xt iW
                                  ^mja W
                                       ^^AxaAAA
                                            CT\"IT
  Aaa VAyxS, aAa At XaaAV AW AaWxxv^ W A
   msk \AyXAVa waWW\\iaYm.
   A\A AYa mAUAiL t&WAA^W Axl W A>AQjiW,\
AY\W aAxAA AAW ta^ss. ^ Ay. aaxaxA^ YYiX
 AlUMm^M^ ^XllW itf, AAaW
 ^WYl A&X\\aWsaCA,,<WAxJ I^MY^YX^W^xW
 xIAAaxWY tY W1s.v^ AAAxWYa AW W .
 W au xaa YYxW AavAYWY^a aW aAxWuxa
   IX AAA YWx A11A xa YAAY «A alW^ AA4.' uM,
                              ^ -  Y
            X, AV WaacA AYvc AXaW Wy
  As&siiS, l-l^iW Aa aacxa<XA1 AXWaA ,WAattifl
  Wix aWxWxWyvY WWYA Yyxal aA^wyW?^
  XvAXWa a tWA va\W YW YamW.W x4qa Yam _
  A\ WxWW^L AWW.w.Ut> Abixx^m^'tv \V\
   vXWW KWu AAA \W AW to wama
   WWWwAXWYaW WxA&aa^a yliu A
   Wv^Y \V AAa. &YxXv^^ \WA Wrt (A
    xxW^waw           _
    A. wv.Amxaawa aw^aa^ AAm"
   mv v^V XVAAAaXXa. ^aWvaax. Www
   WxWAW^L&osm WA WYAW Wd,^
   WaW Aa«sst AXVA«vWA^AVV«v^ ,aA
   XAaAt wxxxa WAAga. A^ W M Wviv W> a\\
   XsaWya. W«Y Xb XV WWWfX^ exA^
            ^ A(W AvAaAx WWyiAM 'Wi
                     1.
                      A
AvAAv.Aiaa.ya A caoAwaaW cwK tAkA CjyaA«
aA AAyAA^ aa A AAAa AA
             AAAil
 (W AayyuwyvA AAA AAyaAas, yAAx^yy(AW^
AWa AaAawA A ^w^xxaaw Aw ayvAVa qacaaA AAaoa
xl^^^N^^f^V AI'V^IMAxaAVwa WAxiAwANJY^  A
                                             Y^W
AA AaayA^ayyAayyAayyA aA. Aw Ta AAxA^ AwA,x,AyAj
                                           A          V.
    H                                          A
Al Aww AY.       WWAWlWXW     WW AiAA YWW W
 AwxAkvw\W\A^wxwAtwA*xj^CW
                        ( AxAtYS^K         A
                                               yAAw
 Y^YAAAAxVV A Wk A\ A^cAyyI wA              A$yw Aa
             ^yxWvL KAnW Awyia KAlA YaAvaW. A IaaaA\
  AyAaAxaa^a^xyAL        .   N.v^^   -.-


                      AW Axml AX A YaA a
 A\AAAt AYYYax'A XjAk LX%y.y^
                          A,., \a camYaYx^ A
   AYa AAA W. A aYaa A YxaAvtA
 XVWWYAxA vXYWWox AWWt, IWaA&A
 W. AyiaxxaW aAAA^ \ywAv
 AW WAW iaAAAXAa^ WWWW W
                         AA
 W«i aWYaa XA AWA
               W Ai^aW lfW
  uw^A AA aaYX Wa A,Av«v a a W a
  W AWWW AWA^a^Waiaxla XV, W
  WaYaWA^.WY YaxAA^Wxx)WaW
  «^WAXaWvAWaa^WWWvX A 1
     uaAa,^ AAA AA AAA
  ,,wyaaYAa A^aM  H M A°^u
       A WaY W W*W WW AA Yd
   AyyA
         Y              9.
xXyl AA o\ Att^A A AA, AaaAxwA W\i AArx
xkAY V.XL At (V \1V^A nv\A aAA W C\^WwAa (A AxL
yAV XAaA^AAA AiAA Art (AA\tjtW\! xA\AYx( Wik
 WA Ws A  k
       Ax PyW.   ^




                            n  a \\. . a ,4 a
                            WiWWAYj  AAWAWWj
                            AmwT xA Aqma AAA
                             AtrAkA^ AAA




                       Q.
                       Aiwk \DAlD\A
 yWy AAAkxAAak
AayAaAyaA A K\wAa
AAwXAW AiXAAA AewAWW..,
kk vAAacA AnAijumAA
         law ^\ A"AAA- \1aA
 A AAvwAt AlalAyWaYX\j AwyAAi liit.k^V,
     VAa \a A AwA AAA
                  AVxVyv^xa wAwl\ A Ag\a oAau^g  /   \

 AAyAAiaAawyaY
 w                      xTaAY   AAlYAiy vw               A \Aw
  At^A WAA^-WA KWAaWYWa AA
 AaA AAA WY YAyM\| A,M aA WxAvtMAL I/ma
  aaaaAYYi 'As TAxt.ua A<Wa A\W Yd |itA
     ft &\S| IfflS AW, WAY W YAW. AYvyaA
     w
                                        v    '       '   A   '\\'
     AA AAA AaA awA \aAA^\ AAA iAj ft\w1
      AWLL VyaA AA\vyA^\lAxvtf W(jT\\
                               uuuy IylVyAWAYA
                                      ^,y_^ wAAYAA^dcvkxi
                                               ^ ,„
         Awayy) IAAlA alywalcy Aaai\aJ AAA aA aAwA
      VlAa kWVya KWyaAaA. wAAaia\) \^AAk, 1 A
     AAAA LAxAAAAA
                 ..-. xJlAwAY
                       .      xAl AA'A
                                     P .., AOYAAuAyJ.
     Yt YXa AWy AW YYa \Y Xaxj Xm. SAyW Va 1/H11!5
         A WA AYxXyyxa yaY AVa^A  ^r f>A A
                             MA<A YWA
           Aa oay W IW^A VYiAAwyxaua^,
          (A

         \W AovA AAU'WmAQ^J a^A -1 ttm^
         WaxA ] AWmovWiW-
                   xaawWwa
    aYYAAY XWA AAA A AW^

        CWAAW VWAAAX

          ^-iH^YiA




o
    A    WAAAWAWA WWW

            AA   A




                        AAAyA X<A\ AixAAA
                        AAA W, W%\
                     SYAmnmyxI AxyAAaY
                      AoAxyAA ax aaav
                           WAatWYYiA


  A. AyWW yWA cyaiAA (W AAa VhA^AwAyl caa^iyA
\WA AAAA \w Aww^ya Aw AyAAl AwaXAY www
 &vAaOO A.. A^mxxW Aa AACj Ao.W^^Al.A AAAA
CL
                                                                   aQA


      \\Vvl YwW V*WVuY\ AW\aVy\ AAiaA)\y AtAl AAAa Awa
                                                /
       A AAxAlY yAA'AAAyxYyA
                 ^    1
                             WxAilW yAyyQAX tA AAvuSGO
 AAyAA VAAAAAaX AlAyXWAAwA
                       A   Al LYvAWYX
               ^
 A,\Wos^ \ALywxAAMoi^a ^AW\ AC AAy
                                                            0 A
       A AAA AAAA A\qmi hclA aAA aata ixww
 Ab\i\Ak\Y AaA AAa AwA^xA AyAaA \W^V^0&
     WAV Ai A AA A yyyayAy Aw Aa Cj AA AAlA Aa
     OvA                         , \i    A Ax   \\ * Uvvy AAAYA* r. aV
     AX A                     A VWl AAyAAA AsWA W0\1A
            AWAY WWL iWvXlYL. \TAA\1AA AAYAiANHAi.U

              i) vak-vla yA
 AAalyxa AwawAaIw        aA\\AAxm
                            \\AAxM d\   AaoAyVica^yaAyAVvc
                                    ia\ AAAiOIXa^
 Ami A A \ Aaval.
   AcvWY(AA KAxTyayJ AlAiiWAAxxAvLAHAAuAA a vl YlWllVA W
                                                      11

     YYyyyOv cl YYyyX t\ YX Aa Ams,^A'. A AW A W aoa
      YXA qa AYAa WilvW A&to«a AWai *AxA A&toa
      yaAxA a a\xi a AWWaY YVa A AaAYX At Hi/U:
      ib\k. W-, AXW VAtf^AX Wto i_^W
       A AWAx \^W AaXAtlx \iAftA AiX W A Y«l
     AAy \AWW\ AyAuA AW AAA.WW W^
      YA. oY Wa AaAya AAa, AAA, WAo A. CYAuyl, b
                                    A.
A AwAxt IM-KlA
         ^ IJUAvA WAlA Ay AlyAa AtLwAAA
Aw AAxAlW AatAAA WayWWaA WAA^AL A VA. Ayayl.
    Aw, AAA
     A W. • A \
                \kA) axAAAA aw AayyaA kAk s
    iXYXYY      * AY
             AWWyAA        cwAAa VW \WAAAAYaWAA AYyA AW
                                                       A
Ax Wm w W. KAAVvw A AAaX wAti-A A\Wh1 kA
'^^hi\MA^\\^ aw, YA A \l^ AAA AAVj (LVW
     ,ttu    wA Aww .
     A(X1aW YAWAxAX XWyWWuWA W._\aAAAa                       \L
                                                             1 A
                                                               /

w   kA A AaA!
                           L WvxulAAl AcyA
   AA WAwya AAA, JkA AaA ^AAA wA A A 1
                            yy^laaWxWYaA AVl
 aA \A aa W YxyAAY Ax AaAwA AlaA
       A, Awa\\ IAAal AAA A, Vh oA A A AAwa \
                                                      A
       WWaAyA
           ^  A AwA xA
                     _ WyAYLWyAL
                            „ . (Ax „             ^^WAAWA
    Ak
 WWYL AW.        AAAA AAV Al AAA A aA wa.
  AwAa AAaVyixa AA\Vl AAY k1AAa x\a AlAy
wAa A AiaaA Ax Aa AxAyAxa Aay^wA lAx^A w\\A
    A LyAXAL. . AW'jY\   AAM tx\ Y11A wAurtxLtA AxiA X)Y A AtAY,AA
     », oVlyyAyVly   \AY a VAWlA Axj \Yl YmwAw AAaA At
 \V AlYyyAyYXvX !sYA VA             w\aA cWA Yaa wa(\A few
            VAiWTO^
           WW
    ^mm\^---WW  A>  •>•                          wVycAy AwAaA
     A A YA WwYaWXaX nt WlAxA
   AA VxiAWAvxL &\ \Yl YAAAa YAwal \a Aqww aaA
     x    O ,A * x\  YAY\ YY A\\ L W . ,. \ A , „ ...
 Vaa Vw taaA ax" AtA AAw AA   r!   *w. WAaAa AWAj
Aaw xAYWA WayA tx Yx) AcaAYxBa A«AeA aYl
aaaaYAqxxi yAh \b YAviA avi YW^)A| ldaaYYAx] Aal
 ^x&oaA At) Qxl wX YaW Yo YA WWxMl AA^ayaA
 AWAA o\ WY,WAYky,^ W^ot \m\'^^fM .
     Ayl AAA XA&yxYas,', IA \aAaa,AWxA Wap
axt bvlWAxAlASN WW Wy. YxAyya,
 A.. AAx\WAY-j (AAA Al a\tx\\i AWyA
AiWaAqa AW aW_ XycsAy AYlAa ^ YYa XAyW A
 yagYYY*. Wsl aWl ay. a a XAAx AAw
WaWa cX Ww &(AYxtA, Akcya^Ayal A iaax
AWWAWwAAWy^WA Wj^ mW
 «axA>4 ^yWWxXV XAt_ bA W XYYXW A aaxaA aoa
 yAyWAWaXXyA WxA W\)0W AiXXAAxA AtttNA
 kW WxAv V AW A YtAxY aoAX \«U W
 YYaY YAWtv\ WX xAAygA cetaW axA) lxYxaa AYaaysaad
 Ci^ WaAA AAW^AAA^A'Y^ AYXa AW.a
 Ay xA^^tv^ ^ A™ ^1 Aa AWy®4a WX lY
 YAXxWAWUWW. W W Aaa \WW \L
 WAyAwy yA taI\immi«M\M A i?a'
 A AAA.. .WuteA.W am YaxyAW aaA AYY
 aWW AaA, WWmmA AaXWA iaYUX (A. AAYllA
 AA YaaaXXVAYxi aWA WWmia ««Wj \^m
 AaWAA Aa ^At AWIWa Akite
  A AaWAxi
      AyyXXOMyM Wx'xAaa.aAXAa
                YMY^YyV^yxa^yuj-^ a
                                  u^ YWa  \aWW
                                     ^ — AA \ AyIy
           A WyxYA A XaaAyaAAx
  AXtAXAXA XA A:A\\Y\\.A ^
                     tAYVUvYXYYYYYYY^ Al AA.. WAAax.
                             i
A&YAWX AyAa YXA \vs AcW KxWA AkXy^XyX
aA xAW aWAaW aWAAAya> AYYaAlaga aA^
\YyA WAaWA xYAxAyAA to!Yx^ Y&yxxxA \W YVt
 MAAA.A Yy^xWx. Wxax aWqX Yb YYa AWAWaxxA
   AAwAWW ,)XKtiAaYAA A\AA AAA Y>\a W
 YyYaa vyya*a AY A YXaWxYyWAi AY^xW
 WAa AxxaW^ WAmOAAA tDYAYxWv^Y^^^
 AAA W\Xa Wa M AW tmj WA WW .
          «. A\A ..A AWYAWaL
          ^wAAA
   A Ama^W WW yWW YAa AX«xvyx|A-t>«x_
AY AaXA\x A LAXy yyaa Ay\ Y\^a\,YAy Ak ^
 AtYb W,
      X^X^ AyA,W
           XiiYMYijYAYSYix A
                           \YiiY Asa
                                 YJ.YYYJMM AmWy
                                           JJW1«. \" aW
                                                     u_^. yxx
                                                          »> ^^j- YW_
                                                                  Ay Yl\
 AyAay.il WXa Nwya^aXAaA vX^yvL^sam                                        iAi


    AA YyW XWy WWAa WWx^WaxWAa _
  XYi aaAA AaWa YXAYY AW& WaW«Ax Yi\xax
  Yte W yY aaxaaxAaaAA ta'A AxAXoxxi W A5«A
  XYaAWwvYWaaaAYAaWYA^ JAWWa
  xWA xa a AAA YYaA W \U YW W \a A\,
   AW AWyYayW.AWX yAaX aaWA WxxyK AAA
  W AA A Wxa A Aa AWaycy^ Xa a^W
   WAyA yxaW WUll. Aa twi \W W
  ^«xxxxYaa WW WW YWVX XV yAW ma ax,a
   Ala. W AWAy VWYW AA^•Aa a<a o\ ao
   W.YYA xA AxxMxAYA AW AW WxWA W
   Y.YYAAAA^ WA) YA YyAY WyAixXAyA^YA YaYYyL
YywvAw xaAA^w AaA^                                                         AAxd As
A^WyMWW YyAMvYWyyAWvX               YtW        X
                                                yyaa^xywA^WA Vxw KAMWLjA
wyAw                           .,
      AvW IAyAy^A A XyAAyyWL ww ^Ak Vw AtoM \m
lAWLAWwAAvVYV\AAkYYWLVAW Atvkw AyL Al AAAa A\\i A
 . I         . A.     \       A XX i .     >        \ aaW.   -ay       \    \\ . A \
YAaA AKA wk ayA yYAA                      *\
                                               ya AayAYAyAwl, At w\wU\j AAA

  .«»l (A yaI- AW WW AW AWa qxAyixA !y\ W A
   AaayYMyxj AwA AAA AA AiAAA YwxAi A AA
   \W\y^\A^ AA\A \1wlA\i Vk\A AAik^ All
       yA. ayAxA AxA AYw ^xL\\\s&k£ Aaa AAA
       *«* AV xAyaA Aw AywlwA aw AwlAly A-a AAAr^kiA                                   XL

       \Aaa\yWyaya AAAAAgx AAw AyAwya AWw
       AAwyL aAA AlyMAaAAayAlxW. AX^lAAaA AAA AiW
       L%yA AKAylAw AAwayAvW AyAyAyVw AYyVaWW
        AyAA AvAAyl Yww^vA A A^aly) aA AAxYAA
         AMv WW       \Vwy!A Al \V WA. Aw XL XWYA.A A xaAA
                                                                   A
         XyAyAxW ,A            A Aa\A\yi Uy\           \W X\ WW A\A           Yb AWW

                                                                              QlWtxA
             AwAxV Aw YAAaa\kYaAAvyWwVyLW
                                •^
                                           AyA^A
              vJ^V. AYMAY YAAAvA&WAYaSaxA mXAxAxA W\l
AtA\   YxW AWAY LAW.W YA WaW^ WYxAW
        XXa ayyyxa A^y W yWyAy«aA\ WaAAAAffix
             AyAAyA

       \t<
                                                      W                                ,(j

                                                      _A
              A           A
                                                L